Citation Nr: 0024552	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a 
back condition.  The case was properly recharacterized as a 
new and material evidence claim and appealed to the Board.  
After reopening the claim, the Board remanded the claim to 
obtain further evidence.  The case is now back before the 
Board on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a back 
disorder has been obtained.

2.  The veteran's current back disorder was not caused by a 
disease or injury incurred or aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are 
not met.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for a back disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
from a February 2000 radiology report shows that the veteran 
has a grade I spondylolisthesis and bilateral spondylosis at 
L5-S1, degenerative disc space narrowing and mild spondylosis 
at L5-S1, and degenerative joint disease of the lower 
thoracic spine.  A contemporaneous examination of the 
cervical spine revealed straightening of the cervical 
lordosis with occasional muscle spasm, degenerative disc 
space narrowing and spondylosis at C5-C6 and, to a lesser 
degree, at C6-7.  This is sufficient evidence of a current 
back disability.  The veteran has testified that he injured 
his back while serving on a ship off the coast of Vietnam 
when the blast from a mortar explosion threw him into ship 
hatch, landing on his back.  This testimony of the veteran 
concerning an inservice back injury is presumed credible and 
sufficient evidence of an inservice injury for purposes of a 
well-grounded claim.  Additionally, an August 1997 VA 
examination includes a musculoskeletal system diagnostic 
impression of status post mortar injury Vietnam, fall injury 
at work and pedestrian motor vehicle accident with 
spondylolisthesis and degenerative disc disease.  This 
evidence is sufficient, for purposes of a well-grounded 
claim, to show a nexus between the current back disability 
and an inservice back injury.    

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

As indicated above, the veteran essentially contends that he 
has a current back disability as a consequence of an 
inservice mortar explosion back injury, and for which service 
connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record and that, accordingly, his claim 
fails.

The crux of the evidence in support of the veteran's service 
connection claim comes from the veteran's own hearing 
testimony, during both a September 1996 RO Personal Hearing 
and a July 1999 Travel Board Hearing, and diagnostic 
impression of the musculoskeletal system found in the August 
1997 VA examination, previously described.  During both the 
September 1996 RO Hearing and the July 1999 Board Hearing, 
the veteran described how he injured his back in service.  He 
testified that he was serving aboard a U.S. Navy ship in 
Vietnam during Operation Jackstay in 1966 when his ship came 
under fire from small arms fire and mortars.  The force from 
an explosion threw the veteran into a hatch, landing on 
chains and shackles below deck, hurting his back as well as 
knocking him unconscious.  He stated that he was sent to 
Saigon Naval Hospital, where he was held for a brief period 
of observation before being returned to his ship.  He was 
told that because of his back injury and concussion he would 
be in a "no duty" status for one month and then be place in 
a "light duty" status for a further period of time.  He 
further stated that he has always had back pain and back 
trouble since that time.    

The August 1997 VA examination, as previously discussed, 
attributes the veteran's current spondylolisthesis and 
degenerative disc disease to, at least in part, his inservice 
mortar injury.  However, this examination report does not 
include any 
medical or factual basis to support the assessment that the 
veteran's current back problems were caused by his inservice 
back injury, as opposed to events following service such as 
the scaffolding work accident or the accident when he was hit 
by a motor vehicle as a pedestrian, both of which occurred 
many years following service.  The evidence from this 
examination report could easily be interpreted as a reliance 
on the veteran's account of the etiology of his back 
problems, without independent competent medical evidence to 
support this proposition.              

The Board contrasts this evidence from the August 1997 VA 
examination with evidence beginning with the veteran's 
service medical records, which do not show any evidence of 
complaints, diagnoses or treatment for a back disorder during 
active military service.  A November 1966 Medical Board 
Report indicates that a hospital admissions physical 
examination was within normal limits.  The Board does note 
that the veteran's initial service connection claim for a 
back disorder, in writing in March 1970 and in formal 
application in August 1973, refers to a shipboard back 
injury.  The March 1970 statement indicates that he was 
treated onboard his ship, while the August 1973 application 
by the veteran describes his back condition etiology as 
"hurt while moving chains", and does not reference any 
mortar explosions or hospital treatment.  The earliest 
documented post-service medical evidence of record concerning 
a back condition was in August 1973, when a pre-employment 
examination performed by Frank Incaprera, M.D., revealed 
bilateral spondylolysis of the laminae of L5 with an 
associated spondylolisthesis of L5 on S1.  No etiology for 
this back condition was provided.         

Following this August 1973 examination, there is no evidence 
of medical treatment for a back condition until a March 1993 
work accident, when he fell and pulled his lower back.  
Physician's Progress Notes from Mark J. Hontas, M.D. from 
April 1993 indicate that the veteran denied any prior history 
of back problems.  In an October 1993 examination report from 
Gordon P. Nutik, M.D., the veteran again denied any prior low 
back injuries and described the onset of his low back 
complaints as being the March 1993 work accident.  The record 
also shows that in June 1994, the veteran was hit by a car 
while walking causing, among other things, low back pain.  In 
an August 1994 examination report completed by Gerald Miller, 
M.D., the only reported history of back problems was the 1993 
work injury.          

The most recent VA examination, in March 2000, shows that the 
veteran has tenderness in the lower lumbar spine and, as 
previously referenced, degenerative joint disease of the 
lumbar spine with spondylolisthesis.  However, the examiner 
stated that, in his opinion, the veteran has a congenital 
defect that causes low back pain and aggravated periods of 
pain due to spondylolisthesis.  The examiner stated that 
after reviewing the entire claims file, he found no evidence 
of inservice back treatment.  He concluded that he could 
"find no proof that this patient's problem with his lumbar 
spine is related to an injury on board a ship."      

In weighing the evidence in support of the veteran's claim 
versus the evidence that does not support his claim, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board points out that a complete review of 
the veteran's case by VA examination in March 2000 -- 
obviously performed more recently than the August 1997 VA 
examination -- led to the conclusion that the veteran's back 
disability is not related to military service.  Furthermore, 
while the VA examiner in August 1997 describes the veteran's 
back condition as status post, among other things, "mortar 
injury Vietnam", there is no further medical evidence to 
support this conclusion.  From the evidence before the Board, 
the examiner's opinion as to the origin of the veteran's back 
problems appears to be based solely on the veteran's own 
account.  There is no evidence in this report to show that 
the VA examiner's conclusion about the back injury etiology 
was based on a thorough review of the claims file.  On the 
other hand, the record contains substantial evidence that 
indicates that the veteran has a significant post-service 
history of back injuries.  The Board finds that this post-
service evidence of specific back injuries, combined with the 
lack of documented evidence of an inservice back injury, is 
not favorable to the veteran's claim.

The Board finds that after weighing the evidence of the 
veteran's well-grounded claim, the record does not contain 
sufficient competent medical evidence that the veteran's 
current back disorder was caused by an inservice back injury.  
Thus, the preponderance of the evidence is against the claim 
for service connection for a back disorder.  Accordingly, the 
Board must deny his claim.


ORDER

Entitlement to service connection for a back disorder is 
denied.    



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

